Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/650,568 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,626,084 to Kelly. Kelly teaches a storage device comprising a storage element (16) and a fastening unit with a main body element (24, 72).  An electronic units (14) with an illumination unit (54) is located on the storage element.  An inspection unit (70) is removably mounted to the fastening unit. A power cord (58) is considered to be the electrical energy interface that connects to an operating unit (60). . 

Claim(s) 1-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2013/0341216 to Panzella. Panzella teaches a storage device (1) that is a bath and/or storage device comprising at least one storage element (13,17). At least one Fastening unit (50,80) for fastening the storage element to a wall (see paragraph[0097}). At least one electronics unit (see paragraph[0101]). At least one inspection unit (20,28) which has at least one inspection element (20) detachably and/or movably mounted on a main body element of the fastening unit and/or on the storage element. The inspection unit comprises a seal unit of compressible material encompassing the outer perimeter (Panzell, Par 76). The electronic unit comprises a speaker (29), batteries (energy conversion/storage unit), and an electronic screen on a cellphone/ipod (operating element/interface)(Panzell, Par 101). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 2013/0341216 to Panzella. Panzella discloses every element as claimed and discussed above. Panzella in paragraph 101 discloses that the electronic system may have “any other type of electronic screen”. The examiner considers that a projector would inherently be considered an electronic screen of any other type or in the alternative the examiner is taking Official Notice that it is well known in the art of electronic screens and devices to add a projector to display information on a larger surface. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the electronic device of Panzella by adding a projector as is known in the art to display information on a larger surface (spaced away). 

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 2013/0341216 to Panzella. Panzella discloses every element as claimed and discussed above. Panzella in paragraph 101 discloses that the electronic system as an ipod or cell phone. The examiner considers that a thermostat element is inherently included with the computer chips (including types on a cellphone) or in the alternative the examiner is taking Official Notice that it is well known in the art to use cellphones to control thermostats for heaters (floor, water, etc) for convenient controls. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the electronic device of Panzella by adding thermostat controls as is known in the art to control a heater. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637